Name: Council Regulation (EEC) No 1869/92 of 30 June 1992 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity
 Date Published: nan

 No L 189/6 Official Journal of the European Communities 9. 7. 92 COUNCIL REGULATION (EEC) No 1869/92 of 30 June 1992 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas donment operations carried out before 1 January 1990, whereas such operations are subject to the old financing mechanism under which the Community assumed responsibility for 70 % of the total expenditure incurred by a Member State ; whereas the apportionment of 50 % of the eligible amounts to the EAGGF Guarantee Section and 50 % to the EAGGF Guidance Section unduly complicates the accountancy operation ; whereas, given the negligible financial impact, it is desirable that the EAGGF Guarantee Section assume responsibility for all the amounts paid or recovered, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Article 17a of Regulation (EEC) No 1442/88 (3), provides that the payment of abandonment premiums in respect of wine-growing areas for abandonment opera ­ tions carried out after 31 December 1989 is to be deemed intervention intended to stabilize the agricultural markets within the meaning of Article 1 (2) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4) ; Whereas the advance paid in respect of the 1988/89 and 1989/90 wine years which were not followed by expendi ­ ture during the year in respect of which they were paid can no longer be deducted from advances to be paid in respect of the following year given that the financing mechanism has been changed ; whereas the sums to be paid in respect of the following year are chargeable to the EAGGF, Guarantee Section, and the residual advances in question must consequently by deducted from the amounts to be paid by the EAGGF, Guarantee Section ; Whereas account must be taken of the dossiers remaining to be settled and of the sums to be recovered for aban Article 1 The following text is hereby inserted in Article 17a of Regulation (EEC) No 1442/88 as the second paragraph : 'With regard to the abandonment operations referred to in the first paragraph, the advances paid to the Member States in respect of the 1988/89 and 1989/90 wine years which were not used and the amounts remaining to be paid or recovered shall be booked to the Guarantee Section of the EAGGF'. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No C 64, 13 . 3 . 1992, p. 14. (J) Opinion delivered on 1 2 June 1 992 (not yet published in the Official Journal). (3) OJ No L 132, 28 . 5. 1988, p. 3 . As last amended by Regula ­ tion (EEC) No 833/92 (OJ No L 88, 3 . 4. 1992, p. 16). (4) OJ No L 94, 28 . 4. 1970, p. 13 . As last amended by Regula ­ tion (EEC) No 2048/88 (OJ No L 185, 15 . 7. 1988, p. 1 ).